Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145762                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ARTHUR JACKSON-EL,                                                                                       Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 145762
                                                                    COA: 308847
                                                                    Chippewa CC: 11-011967-AH
  ROBERT SPADA, CHIPPEWA
  CORRECTIONAL FACILITY WARDEN,
  ELIZABETH B. CHURCH, and
  NICHOLAS J. LAMBROS,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 3, 2012 and July
  26, 2012 orders of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2012                   _________________________________________
           p1113                                                               Clerk